                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KOREE SIMELTON,
 Plaintiff,

 v.                                                                   Case No. 19–CV–00880–JPG–RJD

 ALEXANDER HOUSING AUTHORITY,
 JAMES WILSON,
 THOMAS UPCHURCH,
 JOANNE PINK,
 MARTHA FRANKLIN,
 HOUSING AND URBAN DEVELOPMENT,
 and
 BEN CARSON,
 Defendants.

                                                ORDER

        Before the Court is Plaintiff Koree Simelton’s Complaint, filed August 12, 2019. (ECF No. 2).

The Complaint is unsigned and does not include Plaintiff’s e-mail address or telephone number. On

August 29, the Court informed Plaintiff of the defect; and Plaintiff was given fourteen days to resubmit

the pleading. (ECF No. 6).

        The Federal Rules of Civil Procedure require that “[e]very pleading . . . must be signed . . . by

a party personally if the party is unrepresented.” FED. R. CIV. P. 11(a). The pleading must include the

party’s address, e-mail address, and telephone number. Id. “The court must strike an unsigned paper

unless the omission is promptly corrected after being called to the . . . party’s attention.” Id. “Although

the standard is the same for unrepresented parties, who are obliged themselves to sign the pleadings,

the court has sufficient discretion to take account of the special circumstances that often arise in pro

se situations.” FED. R. CIV. P. 11(a) advisory committee’s note to 1983 amendment.

        Plaintiff never submitted an amended complaint. Over fourteen days have passed (the Court

gave Plaintiff an additional three days on account of her pro se status). Pursuant to Rule 11, the Court




                                                 —1—
STRIKES the Complaint, DISMISSES the action WITHOUT PREJUDICE, and DIRECTS the

Clerk of Court to enter judgment accordingly.


       SO ORDERED.

Dated: September 19, 2019
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      UNITED STATES DISTRICT JUDGE




                                                —2—
